Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application, a Continuation of PCT/US2019/016503, filed 2/4/2019, claiming priority to U.S. Provisional Application Ser. No. 62/627,435, filed 2/7/2018.
Status
Claims 1, 2, 6, 10, 11, 15, 19, 23, 25, 33, 34, 38, 39, and 40 are pending in the application and under examination.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 19, 23, 39, and 40 are rejected under 35 U.S.C. §102(a)(1) as anticipated by US 7,501,404 to Bannister, T. et al., which discloses the compound below, the trifluoroacetate salt thereof, and pharmaceutical compositions comprising them.

    PNG
    media_image1.png
    247
    437
    media_image1.png
    Greyscale

This corresponds to Formula (I), with R1 = NH2, Rx = absent, m = 0, n = 1, R2 = pyridyl, R3,5 = H, R4 = phenyl.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. §103 as unpatentable over Bannister US ‘404 in view of Silverman, R. "The Organic Chemistry of Drug Design and Drug Action," 2004, Elsevier, pp. 20-32. These claims encompass compounds which differ from the compound disclosed by Bannister only in a substitution of a 5-membered heteroaryl group for R2.
Compounds of this invention are asserted to be useful as inhibitors of Factor XIa and for treatment and prevention of thrombosis.
Bannister teaches (Abstract) that the compound is useful as an inhibitor of tryptase, thrombin, trypsin, Factor Xa, Factor VIIa, Factor XIa, and urokinase-type plasminogen activator and may be employed in preventing and/or treating asthma, chronic asthma, allergic rhinitis, and thrombotic disorders.
Under MPEP 2144.09, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.
Silverman 2004 teaches, at page 29, that isosteric substitution is a well-established technique in drug discovery because it can produce compounds with similar or improved activity and reduced toxicity. At p.32 Silverman teaches that pyridyl, pyrimidyl, thienyl, imidazolyl, and isothiazolyl groups are isosteric.
Based on the teachings of Bannister ‘404 and Silverman 2004, therefore, it would be obvious to a skilled artisan to make compounds in which the pyridyl group of R2 taught by Bannister ‘404 is substituted with a group selected from pyrimidyl, thienyl, imidazolyl, and isothiazolyl groups, as recited in claims 10 and 11.
Allowable Subject Matter
Claims 25, 33, 34, and 38 are objected to as depending from a rejected base claim but are otherwise allowable.
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622